The application for reduction can only affect the amount from November 26, 1913. So far as that feature of the case is concerned the defendant cannot be blamed for any delay in the procedure. Let the respective counsel appear before the presiding justice on Wednesday, May 27, 1914, at twelve m., prepared to have the amount of arrears, if any, then settled and determined, and thereupon the defendant may have a reasonable time in which to pay any amount due, which cannot be affected by the procedure for reduction; in default of which the order appealed from is affirmed, with costs, in accord with our original decision. Present — Jenks, P. J., Burr, Carr, Stapleton and Putnam, JJ.